Citation Nr: 0624952	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  93-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin rash.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for arthritis of 
multiple joints.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for obesity.

10.  Entitlement to service connection for dizziness, to 
include balance problems, vertigo, and Meniere's disease.

11.  Entitlement to service connection for a seizure 
disorder.

12.  Entitlement to service connection for dehydration.

13.  Entitlement to service connection for blurred vision.

14.  Entitlement tot service connection for ear ache.

15.  Entitlement to service connection for swollen ankles.

16.  Entitlement to service connection for keloid scar.

17.  Entitlement to service connection for diarrhea.

18.  Entitlement to service connection for blood in stool.

19.  Entitlement to service connection for dental injury from 
service trauma for dental treatment purposes.

20.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from April 24, 1981 to July 
17, 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO has issued several rating decisions with 
a variety of issues listed but the Board has determined that 
the issues are more accurately characterized as stated on the 
cover page of this decision.


REMAND

The veteran was scheduled for a videoconference hearing on 
June 18, 2004 and he did not report for that hearing.  
Subsequently in August 2004 he indicated that he had been 
unable to get a ride to the RO on that day.  In July 2006, 
after the case had been remanded back to the RO, the veteran 
submitted a statement indicating his desire for a hearing 
before the Board.  It is a basic principle of veterans' law 
that the Board shall decide an appeal only after affording 
the claimant an opportunity for a hearing.  38 U.S.C.A. 
§ 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2005), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person, therefore a 
Board hearing must be scheduled.

Accordingly, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing (or video hearing as 
the veteran desires).  He and his 
accredited representative should be 
provided adequate notice of the time, 
date, and place of the hearing.  The 
Board notes that the veteran's address 
has changed as of July 25, 2006 and 
notice of the hearing should be sent to 
the veteran's current address at 422 
Valley Drive, Helena, AR 72342.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



